Gibson, P. J.
Appeal from an order of the County Court of Albany County which denied an application in the nature of a writ of error coram nobis, whereby defendant seeks to vacate a judgment of conviction, entered in 1960 upon a plea of guilty, on the ground that he was then legally insane. The order followed a hearing held pursuant to our direction, upon our reversal of a prior order of denial without a hearing. (22 A D 2d 734.) As against defendant’s testimony of his reactions, feelings and partial loss of recollection and the supportive proof, if any, appearing in the records of his hospital confinement, the People presented the minutes of his arraignment, plea and sentence, the testimony of the attorney then appearing for him and the testimony of a psychiatrist who had examined and interviewed him and had made a study of the pertinent records and who thereupon testified to his opinion that defendant was not insane or psychotic at the times in question; that he understood the proceedings against him, including his plea; and that his judgment was not impaired. The County Court, in its decision, stated that it was “ constrained to accept the finding of the testifying psychiatrist as to the defendant’s mental condition as against the single 1961 entry in the prison records.” There was ample warrant for the factual determination and resultant decision. Order affirmed. Herlihy, Reynolds and Staley, Jr., JJ., concur; Taylor, J., not voting.